Citation Nr: 0018220	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  93-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss, right ear.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent 
for headaches.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for hearing loss, 
left ear. 

8.  Entitlement to an increased rating residuals, left foot 
fracture, currently evaluated as 10 percent disabling.

9.  Entitlement to an effective date prior to February 13, 
1990, for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969, and from September 1971 to October 1977.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).

The issue of entitlement to an increased rating for hearing 
loss, left ear, is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for right ear hearing loss was denied by a Board decision 
dated in December 1988.

2.  Additional evidence received subsequent to the Board 
decision in 1988 includes VA and private medical records, 
duplicative service medical records, and service personnel 
records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for right ear hearing loss, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The current right ear hearing loss is related to the 
veteran's military noise exposure.

5.  Refractive error is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.

6.  Manifestations of post-traumatic stress disorder result 
in severe impairment in the veteran's ability to establish 
and maintain effective or favorable relationships with people 
and his psychoneurotic symptoms are of such severity and 
persistence that there is severe industrial impairment.

7.  Tinnitus is constant in both ears.

8.  Manifestations of the veteran's service-connected 
headache disorder include prostrating attacks that are not 
productive of severe economic inadaptability.

9.  Manifestations of the veteran's hypertension include the 
use of continuous medication and diastolic pressure of 
predominantly less than 110, and systolic pressure of 
predominantly less than 200, without definite symptoms.

10.  Manifestations of the veteran's service-connected 
residuals of a left foot fracture include tenderness over the 
left fifth metatarsal, with full range of motion and normal 
strength of the toes, and x-ray evidence of minimal 
degenerative calcaneal spurring.

11.  In April 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of the appeal of an effective date prior to 
February 13, 1990 for service connection for post-traumatic 
stress disorder was requested.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss, right ear, is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999).

2.  Hearing loss, right ear, was incurred in active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

3.  The claim of entitlement to service connection for 
defective vision is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The criteria for an initial rating of 70 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

5.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

6.  The criteria for an initial rating in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).

7.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998); 38 C.F.R. § 
4.101, Diagnostic Code 7101 (1999).

8.  The criteria for an increased rating for residuals of a 
left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5284 (1999).

9.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the issue of an effective date prior 
to February 13, 1990, for service connection for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ear

The veteran's claim of entitlement to service connection for 
right ear hearing loss was denied by a Board decision dated 
in December 1988.  Therefore, that decision is final.  38 
U.S.C.A. § 7104.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Winters v. 
West, 12 Vet. App 203 (1999).  Third, if the reopened claim 
is well grounded, VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The evidence presented or secured since the last final denial 
of this claim in 1988 consists of VA and private medical 
records, duplicative service medical records, and service 
personnel records.  This evidence includes a VA examination 
conducted in February 1999, that found mild sensorineural 
hearing loss in the right ear that the examiner opined was 
directly related to the veteran's military noise exposure.  
The Board finds that this evidence bears directly or 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  
Accordingly, new and material evidence has been submitted, 
and the issue of entitlement to service connection for a 
right ear disorder is reopened.  

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to service connection for 
hearing loss, right ear, is well grounded within the meaning 
of the statute and judicial construction.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of this issue.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted on a 
presumptive basis in the case of an organic disease of the 
nervous system (sensorineural hearing loss), if the 
evidentiary record demonstrates that sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for hearing loss is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a) (1999).  Notwithstanding the applicable 
presumptive period, service connection may be granted for a 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For claims for service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a current hearing loss "disability" for the purposes of 
service connection:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-
connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.

38 C.F.R. § 3.385 (1993).  As amended, the regulation reads:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).  

Application of either the 1993 or current 1999 regulation 
shows that the veteran had normal hearing in his right ear 
for VA purposes as documented in service.  Subsequent to 
service discharge, a VA audiometric examination dated in 
August 1987 reported auditory thresholds in decibels in the 
right ear were 25, 30, 40, 40, and 35 at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
speech recognition score of 82 percent.  The diagnosis was 
mild sensorineural hearing loss.  On VA clinical examination, 
the diagnosis was mild to moderate sensorineural hearing loss 
of unknown etiology.  A VA audiometric examination conducted 
in June 1990, reported auditory thresholds in decibels in the 
right ear were 15, 20, 25, and 15 at the frequencies of 1000, 
2000, 3000, and 4000 Hertz, respectively, with a speech 
recognition score of 96 percent.  The diagnosis was high 
frequency loss, left only. 

As noted above, a VA audiometric examination conducted in 
February 1999, found mild sensorineural hearing loss in the 
right ear.  The auditory thresholds in decibels in the right 
ear were 20, 30, 30, and 35 at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, respectively, with a speech recognition 
score of 82 percent.  It was the examiner's opinion that the 
veteran's hearing loss was directly related to his military 
noise exposure.  

As the veteran's right ear hearing loss meets the criteria 
for impaired hearing for VA purposes, and medical evidence 
establishes that the hearing loss was incurred in service, 
service connection for hearing loss, right ear, is warranted.

II.  Defective Vision

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy, 1 Vet. App. at 81.  

The veteran's service medical records reveal a diagnosis of 
defective vision in March 1976, with a finding of 20/20 
vision in the right eye and 20/30 vision in the left eye.  
The veteran's physical profile noted that his visual acuity 
met procurement standards, but he there might have been some 
limitation on his initial military occupational specialty 
classification and assignment.  See Hanson v. Derwinski, 
1 Vet. App. 512, 514 (1991).  However, his military physical 
profile dated in September 1976, reported that the veteran's 
visual acuity met the criteria for a high level of fitness.  
Moreover, on examination in June 1977, his visual acuity was 
reported as 20/20, bilaterally, and again, was noted as 
meeting a high level of fitness.  

Subsequent to service discharge, a private medical report 
dated in 1983, noted that the veteran's visual acuity was 
20/20, bilaterally.  The diagnoses included normal eye 
examination.  A VA examination conducted in May 1990, 
reported complaints of blurred vision for two years.  The 
veteran's visual acuity in the right eye was 20/40, 
uncorrected, and 20/80 in the left eye, uncorrected.  The 
diagnosis was refractive error.

As the current diagnosis of the veteran's defective vision is 
refractive error, the claim for entitlement to service 
connection for defective vision is not well grounded.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Additionally, the veteran has contended that his defective 
vision is due to his service-connected hypertension.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Although the veteran has stated that an 
optometrist has told him that high blood pressure can cause 
the loss of eyesight, there is no medical evidence of record 
that this is the cause of the veteran's refractive error.  

According, service connection for defective vision is not 
warranted.

III.  Post Traumatic Stress Disorder

Upon review of the record, the Board concludes that the 
veteran's claim for an initial rating for post-traumatic 
stress disorder in excess of 50 percent is well grounded 
within the meaning of the statute and judicial construction 
and the data currently of record provide a sufficient basis 
upon which to address the merits of this claim and that he 
has been adequately assisted in the development of this 
issue.  Murphy, 1 Vet. App. at 81; 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
criteria in the VA's SCHEDULE FOR RATING DISABILITIES (hereinafter 
SCHEDULE), codified in C.F.R. Part 4, for evaluating the 
degree of impairment resulting from service-connected 
post-traumatic stress disorder were changed during the course 
of the veteran's claim, effective November 7, 1996.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOGCPREC 11-97 (Mar. 
25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  In this case, the RO reviewed 
the veteran's claim under the new criteria in December 1996 
before it sent the case to the Board, and it provided the 
veteran with the both the former and revised criteria in a 
May 1999 supplemental statement of the case.  Accordingly, 
the veteran will not be prejudiced by the Board's review of 
this claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas, 1 Vet. App. at 312-13.

Service connection is in effect for post-traumatic stress 
disorder, and a 50 percent disability rating has been assigned 
under the provisions of Diagnostic Code 9411.  A 50 percent 
disability evaluation under the old criteria is warranted for 
post-traumatic stress disorder when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and his reliability, 
flexibility, and efficiency levels are so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 70 percent evaluation requires that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community or there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  Id.  The individual must be demonstrably unable to 
obtain or retain employment.  Id.  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The revised criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A report dated in December 1986, from the VA Vet Center, 
indicated that the veteran had complained of reexperiencing 
symptoms, nightmares, and hyper-alertness.  It was noted that 
the veteran manifested cognitive and vegetative symptoms of 
both depression and anxiety, as well as stress related 
physical symptoms such as migraine headaches, weight control 
difficulties, and disrupted sleep.  He was treated for five 
months with gains in stabilizing his mood and improving his 
work and family functioning.  Hyper-alertness, sleep 
disturbance, and headaches did not show much improvement.  
The diagnosis was post-traumatic stress disorder, chronic.  

At a VA examination conducted in August 1987, the veteran 
became visibly depressed when relaying experiences while in 
Vietnam.  He reported that he angered easily.  On 
examination, the veteran's mood was "distinctly" depressed 
and affect was appropriate.  He showed visible signs of "a 
great deal" of anxiety and guilt when talking about his 
experiences in Vietnam.  Symptoms of nightmares, poor 
concentration, insomnia, and flashbacks were reported.  
Orientation and memory were intact, and he was not suicidal 
or homicidal.  The diagnosis was post-traumatic stress 
disorder, mild to moderate in degree.  It was noted that the 
post-traumatic stress disorder had not affected his "day to 
day function in his job . . . though it appears to be 
affecting his family life. . . ."  

A VA examination conducted in May 1990, reported that the 
veteran was oriented in all spheres, answered questions 
appropriately, and was alert and cooperative.  At a VA 
examination conducted in October 1997, the veteran reported 
that he over-reacted to the sound of helicopters, as well as 
sudden loud noises.  He noted that jet fuel brought up vivid 
nightmares.  The veteran stated that he stayed away from 
crowds, and felt generally irritable during the day.  His 
sleep was disturbed, with complaints of initial insomnia and 
middle of the night awakening.  He walked "the perimeter" 
of the house before going to bed and checked on his family 
several times during the night.  He reported nightmares of 
his experiences in Vietnam.  It was noted that the veteran 
worked for the Department of the Army, but had 15 to 16 jobs 
prior to this in a relatively short period.  He stated that 
he would lose these jobs by getting into fistfights with 
supervisors.  On examination, mild to moderate psychomotor 
retardation was apparent.  Good eye contact was reported.  
His thoughts were expressed "somewhat" slowly, but were 
logical and goal-directed.  His thought content was 
appropriate, with evidence of survivor's guilt.  The veteran 
denied the occurrence of delusional material and auditory 
hallucinations, except for hearing voices during a flashback.  
His mood was "significantly" depressed and his affect was 
constricted, but consistent with thought content.  His 
cognitive functions were reported as clinically intact.  The 
diagnoses were post-traumatic stress disorder, chronic, and 
moderate major depression, with melancholia but without 
psychotic features.  

VA outpatient treatment records from September 1997 to 
October 1998, noted an improvement in his symptoms, to 
include a decrease in sleep disturbance, anger, and 
irritability.  A VA psychiatric examination conducted in 
December 1998, reported complaints of being withdrawn and 
depressed, no social life, and nightmares every night.  The 
examination revealed that the veteran's thought processes 
were normal, with no delusional elements.  His mood was 
depressed and his sensorium was intact.  The examiner 
commented that the veteran was unable to divorce his 
experiences in Vietnam "completely from his mind, however, 
he does manage a regular employment and normal personal 
life."  The diagnosis was post-traumatic stress disorder.

An additional VA psychiatric examination conducted in 
December 1998, reported that the veteran was on medication to 
control his symptoms of post-traumatic stress disorder; 
however, he still had nightmares almost every night and would 
wake up in cold sweats, scared.  He further stated that he 
had flashbacks precipitated by noises such as helicopters or 
artillery.  The veteran reported that he had no social life, 
that he did not like to be with people, and he had no 
friends.  He felt guilty and had a short temper.  He had 
depressed moods with intermittent suicidal ideations, but 
with no intent at the time of the examination.  The mental 
status examination revealed that the veteran was neat and 
tidy in appearance, cooperative, appropriate, and articulate.  
His affect was full and appropriate, and his mood was 
depressed.  He denied auditory hallucinations or visual 
hallucinations except in the form of flashbacks.  Thinking 
was coherent, with fairly tight associations, and no paranoid 
ideations were elicited.  His insight and judgment were good.  
He was oriented and his memory was fairly good, with some 
problems related to concentration.  The diagnosis was 
post-traumatic stress disorder, severe and chronic.  The 
examiner noted that the veteran had a tendency to stay by 
himself, did not trust people, and was a loner.  The global 
assessment functioning score was 48, based on serious 
symptoms, such as intermittent suicidal ideation with no 
intent, depressed mood, flashbacks, and nightmares.  The 
examiner noted severe impairment in social and occupational 
functioning, with no friends and barely able to keep a job.

In the instant case, the Board finds that the prior rating 
criteria is more favorable to the veteran.  A 70 percent 
evaluation under the former criteria requires that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The veteran's post-traumatic stress 
disorder has been shown to be chronic and result in serious 
symptoms, and therefore meets the criteria for a 70 percent 
evaluation under the former criteria.  However, obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective work relationships which is 
required for a 70 percent evaluation under the revised 
criteria, have not been demonstrated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126.  
With an initial rating, the VA can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Fenderson, 12 Vet. App. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction may be important in determining what 
evidence can be considered to decide whether the original 
rating on appeal was erroneous.  The Board finds that in this 
case, the May 1999 statement of the case is adequate because 
the RO did not characterize the issue as one for an 
"increased" rating but rather as one for an "evaluation 
of" the service-connected post-traumatic stress disorder.  

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the veteran's claim of entitlement to service connection for 
this disorder, i.e., February 13, 1990.  See 38 C.F.R. 
§ 3.400 (1999).  By this Board decision, a 70 percent 
evaluation has been granted for the veteran's 
service-connected post-traumatic stress disorder.  After 
review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 70 percent 
for the disability at issue at any time subsequent to the 
date of receipt of the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder, i.e., 
February 13, 1990.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, a 100 percent evaluation for 
post-traumatic stress disorder, under the former or revised 
criteria, has not been shown by the evidence of record.  
Attitudes of all contacts except the most intimate have not 
been so adversely affected as to result in the veteran's 
virtual isolation in the community nor has there been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The veteran 
has been employed with the Department of the Army since 1979.  
Id.  Additionally, gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name have 
not been shown by the evidence of record.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

Accordingly, an initial evaluation of 70 percent, but no 
more, for post-traumatic stress disorder is warranted.

IV.  Tinnitus

Service connection is in effect for tinnitus and a 10 percent 
disability rating has been assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  As noted above, 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder and are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155.  The criteria in the SCHEDULE for evaluating 
the degree of impairment resulting from service-connected 
tinnitus were changed during the course of the veteran's 
claim.  Compare 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97; 
Karnas, 1 Vet. App. at 312-13.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  

Although the RO has not considered the veteran's claim under 
both the former and revised applicable schedular criteria, 
the amended regulations do not provide for a disability 
rating in excess of 10 percent under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Therefore, the veteran will not be 
prejudiced by the Board's adjudication of this claim without 
first remanding the matter to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

The Board finds that with regard to the veteran's claim for 
an initial evaluation in excess of 10 percent for tinnitus, 
the May 1999 statement of the case is adequate because the RO 
did not characterize the issue as one for an "increased" 
rating but rather as one for an "evaluation of" the 
service-connected tinnitus.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An appeal from an award of service connection and initial 
rating is a well-grounded claim as long as the SCHEDULE 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Under the 
former criteria, a 10 percent disability rating was assigned 
for persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  This was the maximum rating under this 
diagnostic code.  Id.  Under the revised criteria, effective 
May 11, 1999, a 10 percent disability rating is assigned for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  This is the maximum rating under this diagnostic 
code.  Id.  A VA audiometric examination dated in February 
1999, reported complaints of constant ringing in both ears.  
In this case, the facts are not in dispute, and the 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).  As 10 percent is the maximum 
rating under the criteria for the former and revised 
criteria, an initial evaluation in excess of 10 percent for 
tinnitus is not warranted.

V.  Headaches

The veteran's claim of entitlement to an initial evaluation 
in excess of 30 percent for headaches is well grounded.  
38 U.S.C.A. § 5107(a).  In this regard the Board remanded 
this issue to the RO in 1995 to obtain a copy of a report of 
VA neurological examination that was to have been conducted 
in May 1990.  The Board notes numerous attempts by the RO to 
obtain a report of an examination conducted in May 1990, 
however, it was noted that a copy of any such examination, if 
indeed conducted, could not be located.  Accordingly, the 
veteran has been adequately assisted in the development of 
this issue.  

The veteran's service medical records indicate that the 
veteran complained of headaches in November 1971.  The 
diagnosis was headache, secondary to cervical muscle sprain.  
Thereafter, the veteran complained of severe headaches in May 
1972.  In June 1972, the veteran stated that medication 
relieved his headaches, however, the medication impaired his 
ability to work.  He noted that the headaches were becoming 
more frequent.  He again complained of headaches in September 
1972.  In August 1976, the veteran complained of a severe 
headache and dizziness.  It was noted that he had previously 
been assessed as having flu syndrome.  In August 1977, the 
veteran complained of headache.  The impression was 
fluctuating blood pressure.  

Subsequent to service discharge, at a VA examination 
conducted in January 1978, the veteran complained of 
throbbing headaches that occurred approximately two times a 
month.  Private medical records in June 1983, reported 
complaints of dizzy spells and headaches.  The diagnosis was 
questionable labyrinthitis.  In January 1984, it was noted 
that since being on blood pressure medication, he had no 
headaches.  A VA report dated in December 1986, noted that 
the veteran had manifested chronic migraine headaches that 
were stress related.  A VA examination conducted in August 
1987, reported headaches in the occipital area, that radiated 
to the left temporal area that were not associated with any 
focal weakness and were episodic.  The veteran stated that 
the headaches awakened him from sleep and were not related to 
any particular activity.  A neurological examination was 
recommended.  A VA neurology examination conducted in August 
1987, reported that the veteran had daily headaches that were 
present on awakening and increased during the day.  The 
headaches were on both sides of the head, worse on the left.  
His head was often sore to the touch.  The headaches would 
last up to 30 days.  There was no associated vomiting.  There 
was a sharp recurrence of pain, but not throbbing.  The 
impression was tension headache.  The examiner opined that 
this was "the type of headache which is seen with 
[post-traumatic stress disorder]. . . ."  The examiner found 
no objective findings that supported the veteran's subjective 
complaints.

A VA outpatient treatment record dated in February 1990, 
found migraines, chronic problem.  In April 1990, it was 
noted that the headaches were typically unilateral with a 
sore scalp and sometimes preceded by prodromes.  Nausea and 
vomiting were associated with the headaches, and they lasted 
several days.  It was reported that there was no change when 
using high blood pressure medication.  

Private medical records reported a severe pain to the head in 
April 1994.  In June 1994, it was noted that the veteran had 
a second or third migraine in 3 days.  In July 1994, the 
veteran complained of migraines for 3 days every week.  There 
was no visual aura, photophobia, or phonophobia.  The 
impression was chronic migraine and "ice-pick" pain.  A 
computerized tomography scan of the head conducted in July 
1994, for complaints of a progressive headache.  A mild 
prominence of the lateral ventricles was shown, but it was 
noted as "likely within normal limits."  A pulmonary 
consultation conducted in August 1994, found headaches, 
"probably vascular in nature, however, they could also be 
related in part to the [veteran's] sleep apnea."  In 
February 1995, the veteran complained of a headache with 
photophobia for three days.  In May 1995 and December 1995, 
he complained of a migraine headache of one-day duration.  

In January 1996, the veteran complained of a migraine 
headache with nausea for four days.  A week later, the 
veteran again complained of a headache.  He stated that once 
or twice a month, a headache developed gradually over 
approximately 30 minutes and lasted 24 to 36 hours.  It was 
unilateral with nausea and occasional vomiting.  They were 
not accompanied by a visual aura, focal, or complicated 
neurologic symptoms.  The impression was migraine.  In June 
1996, it was noted that the veteran's headaches were variable 
but increased in frequency in May 1996.  In August 1996 and 
September 1996 , the veteran complained of migraine 
headaches.  A computerized tomography scan of the head 
conducted in September 1996, was negative.  In December 1996, 
the veteran reported a migraine headache for two days.  

The veteran's medication for migraines was changed in January 
1997.  A neurological consultation in February 1997, reported 
an increase in headaches over the past year and a half.  The 
veteran reported that his headaches were preceded by visual 
scotomata and bright spots in his visual fields.  His 
headaches were left-sided throbbing headaches, with 
significant nausea and occasional tingling in the scalp.  The 
impression was classic migraine headaches, which had 
increased in severity.  The examiner opined that "[m]uch of 
this may be in part due to stress, although some of it may be 
worsening of his headache control from analgesic rebound 
effects."  The veteran complained of three migraines in 
March 1997, and five migraines were reported in April 1997.  
In May 1997, a migraine was noted, and three migraines were 
reported in June 1997.  Two migraines were reported in July 
1997, and four were noted in August 1997.  

The veteran reported at a VA examination conducted in 
December 1998, that he had two to three headaches a week that 
lasted from two hours to three days.  He noted that they were 
in the left temporal area and were preceded with bright spots 
and light flashes.  The headaches were associated with nausea 
and occasional vomiting.  Physical activity made the headache 
worse.  The diagnosis was migraine headaches.  In an 
additional VA examination conducted in December 1998, the 
headaches were noted as left sided, associated with a left-
sided numbness, tingling feeling, spots before his eyes, and 
nausea.  It was reported that the headaches occurred twice a 
week.  

Service connection is currently in effect for headaches and a 
30 percent evaluation has been assigned under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This rating 
contemplates characteristic prostrating attacks occurring on 
an average of one a month over the last several months.  Id.  
A 50 percent evaluation, the highest possible rating under 
Diagnostic Code 8100, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  In sum, the applicable 
rating criteria link the ratings for migraine headaches to 
two elements: severity and frequency.  It is not sufficient 
to demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.  

In this regard, the veteran submitted his daily work log from 
December 1993 to June 1995.  During this time, it was 
reported that the veteran missed work approximately 28 days 
due to his service-connected migraine, and either left early 
or arrived late on approximately 18 days.  The veteran 
reported that during this time, his supervisor was "upset" 
due to the amount of leave he was taking.  The veteran also 
noted that the medications he was taking for his 
service-connected migraines affected his ability to perform 
his job.  A statement from the veteran's supervisor dated in 
August 1997, reported that the veteran had missed 75 working 
days due to "migraine headaches, back problems, blood 
pressure problems and depression type symptoms."  His 
supervisor further noted that the veteran's "work 
performance has been drastically affected by these medical 
problems."  He concluded that if the Federal Government did 
not have a liberal leave policy, the veteran "probably would 
have been removed from his job long ago."

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for headaches as 
of the date of receipt of the veteran's claim of entitlement 
to service connection for this disorder, i.e., February 13, 
1990.  See 38 C.F.R. § 3.400.  Thereafter, by a rating 
decision dated in April 1999, the RO assigned a 30 percent 
disability evaluation as of the date of receipt of the 
veteran's claim of entitlement to service connection for this 
disorder, i.e., February 13, 1990.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 30 percent for this disability 
at any time subsequent to the date of receipt of the 
veteran's claim.  Although the evidence as presented above, 
reveals that the veteran's migraines result in prostrating 
attacks, his service-connected headache disorder, when not 
coupled with other disabilities, does not result in 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  Accordingly, 
an initial evaluation in excess of 30 percent for headaches 
is not warranted.  

VI.  Hypertension

The veteran's claim of entitlement to an increased rating for 
hypertension is well grounded, and the veteran has been 
adequately assisted in the development of this issue.  
38 U.S.C.A. § 5107(a).  Service connection for high blood 
pressure was granted by a rating decision dated in March 
1978, based on a showing of high blood pressure that begin 
while in service.  A VA examination conducted in 1987, 
reported that the veteran had recently been started on 
medication to control his blood pressure.  A VA examination 
conducted in May 1990, reported that the veteran was taking 
medication for hypertension.  The veteran reported having 
some shortness of breath and chest pain.  Blood pressure 
readings were 140/100, sitting; 140/90, recumbent; and 
140/100, standing.  The diagnoses included systemic 
hypertension.  Private medical records dated in 1994, report 
blood pressure readings of 120/70, 140/90, 128/90, 122/88, 
124/90, 152/96, 140/90, and 145/78.  In 1995, private medical 
records reveal blood pressure readings of 130/82, 140/88, 
140/80, 124/80, 180/88, 152/80, 152/100, and 162/88.  In 
1996, private medical records reveal blood pressure readings 
of 122/80, 158/72, 144/86, 136/86, 150/90, 136/82, 140/88, 
152/92, 145/90, and 136/70.  In 1997, private medical records 
reveal blood pressure readings of 126/80, 140/88, 140/84, 
160/95, 136/92, 148/82, 130/80, 160/80, 156/100, 150/80, 
138/80, 120/78, 120/86, 158/84, 140/80, 124/82, 164/74, 
140/86, 170/90, 120/70, 130/90, 132/80,140/74, 154/70, 
120/60, and 120/80.

At a VA examination conducted in December 1998, the veteran 
reported that his hypertension was well controlled with 
medication.  He further noted that he has had no 
complications related to his high blood pressure.  Blood 
pressure readings were 180/120 standing, 180/120 sitting, and 
160/100 recumbent.  The diagnoses included hypertension. 

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The criteria in the 
SCHEDULE for evaluating the degree of impairment resulting 
from service-connected hypertension were changed during the 
course of the veteran's claim.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), with 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  However, the RO reviewed the 
veteran's claim under the new criteria and provided the 
veteran with the new criteria in a supplemental statement of 
the case.  Accordingly, the Board concludes that the veteran 
will not be prejudiced by the Board's review of this issue on 
appeal because due process requirements have been met.  
VAOGCPREC 11-97 at 3-4; Bernard, 4 Vet. App. at 393-94; 
Karnas, 1 Vet. App. at 312-13.

Under the old criteria set forth under Diagnostic Code 7101, 
a 10 percent disability rating is assigned when the diastolic 
pressure is 100 or more, or with the use of continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
A 20 percent disability rating is assigned when the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Id.  A 40 percent rating is assigned when the diastolic 
pressure is predominantly 120 or more and moderately severe 
symptoms.  Id.  A 60 percent evaluation is for assignment 
when the diastolic pressure is predominantly 130 or more and 
severe symptoms.  Id.

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure of 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
A 20 percent rating is assigned when the diastolic pressure 
is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Id.  A 40 percent rating is 
assigned when the diastolic pressure is predominantly 120 or 
more.  Id.  A 60 percent rating is assigned when the 
diastolic pressure is predominantly 130 or more.  Id.

Applying the above criteria to the medical evidence, a rating 
in excess of 10 percent under the former or revised criteria, 
is not for assignment.  Diastolic pressure has not been shown 
as predominantly 110 or more, and definite symptoms of 
hypertension have not been reported.  Additionally, systolic 
pressure has not been reported as predominantly 200 or more.  
Id.  Accordingly, an increased rating for hypertension is not 
warranted.  

VII.  Left Foot

The veteran's claim of entitlement to an increased rating for 
residuals of a left foot fracture is well grounded, and the 
veteran has been adequately assisted in the development of 
this issue.  38 U.S.C.A. § 5107(a).  Service connection for 
residual, fracture left foot, was granted by a rating 
decision dated in January 1988, upon a showing of a fractured 
left 5th metatarsal while in service.  A VA examination in 
1987, reported occasional complaints of discomfort and 
swelling of the left foot.  No deformity was shown.  A VA 
examination conducted in May 1990, reported weakness and 
plantar flexion of the left great toe, but there were no 
sensory deficits noted.  

The veteran's service-connected left foot disorder is 
currently assigned a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  
When utilizing the SCHEDULE, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  Residuals of 
a foot injury warrant a 10 percent evaluation if they are 
moderate, or a 20 percent evaluation if they are moderately 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

As noted above, disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder and are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco, 7 Vet. App. at 58.

In this regard, the most recent VA examination was conducted 
in December 1998.  No obvious swelling or deformity of the 
left foot was found; however, tenderness over the left fifth 
metatarsal was noted.  Full range of motion and normal 
strength of the toes was reported.  X-rays indicated minimal 
degenerative calcaneal spurring.  Mild deformity of the fifth 
metatarsal base was identified consistent with a previous 
fracture.  The impression was mild fifth metatarsal fracture 
deformity.  The veteran has reported only occasional swelling 
and discomfort.  The Board finds that the x-ray evidence of 
deformity and degenerative calcaneal spurring, coupled with 
the clinical evidence of full range of motion and normal 
strength, with only occasional swelling and discomfort do not 
equate to a finding of moderately severe residuals of a foot 
injury.  Accordingly, an increased rating is not warranted 
for the veteran's service-connected left foot disorder.  

VIII.  Effective Date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  In April 2000, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the veteran, through his authorized representative, that 
a withdrawal of the appeal of an effective date prior to 
February 13, 1990 for service connection for post-traumatic 
stress disorder was requested.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of that issue and it is 
dismissed without prejudice.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  The claim of entitlement to service 
connection for hearing loss, right ear, is granted.  The 
claim of entitlement to service connection for defective 
vision is denied.  An initial evaluation of 70 percent for 
post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  The claim of entitlement to an initial rating in 
excess of 10 percent for tinnitus is denied.  The claim of 
entitlement to an initial evaluation in excess of 30 percent 
for headaches is denied.  The claim of entitlement to an 
increased rating for hypertension is denied.  The claim of 
entitlement to an increased rating for residuals, left foot 
fracture, is denied.  The appeal concerning the issue of an 
effective date prior to February 13, 1990, for service 
connection for post-traumatic stress disorder is dismissed.


REMAND

By the decision above, service connection for right ear 
hearing loss has been granted.  Also on appeal is the issue 
of entitlement to an increased rating for left ear hearing 
loss.  As the computation of rating hearing loss involves the 
auditory levels of both ears, these issues are "inextricably 
intertwined."  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the issue of entitlement to an increased rating 
for hearing loss, left ear, is remanded to the RO in 
accordance with the holding in Harris:

1.  All pertinent VA and private medical 
treatment records subsequent to February 
1999, should be obtained and associated 
with the claims file. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for hearing loss, 
left ear, with consideration of the 
service-connected right ear hearing loss.  
Thereafter, if this issue remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative, and they should be 
provided an opportunity to respond.  The 
issue of entitlement to an increased 
rating for hearing loss, left ear, should 
then be returned to the Board for 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


